             Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 1 of 10



          quinn emanuel trial lawyers | los angeles
          865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 | FAX (213) 443-3100




                                                                                                         WRITER'S DIRECT DIAL NO.
                                                                                                                   (213) 443-3170

                                                                                                      WRITER'S INTERNET ADDRESS
                                                                                                christayback@quinnemanuel.com



September 2, 2020



The Honorable Jed R. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007



Re:         United States v. Weigand, et al., 20 cr. 188 (Opposition to Violation Memorandum and
            Remand Recommendation re Defendant Akhavan)

Dear Judge Rakoff:

        On behalf of Defendant Hamid “Ray” Akhavan, we respectfully request that the Court deny
the request of Pretrial Services to remand Mr. Akhavan for alleged violations of the terms of his
pretrial release. Mr. Akhavan is neither a flight risk nor a danger. As discussed below, the tests
which are the basis for the alleged violation are unreliable, but even considered in the light most
favorable to Pretrial Services’ request, remanding him in the current circumstances is not warranted.
Mr. Akhavan continues to make significant efforts to overcome his addiction, has shown resiliency
in bouncing back from challenges, has a substantial support group available to him to assist in his
recovery, and will best be able to prepare for his upcoming trial if permitted to prepare out of
custody.

      I. BACKGROUND

       On March 27, 2020, Mr. Akhavan was arrested in the Central District of California pursuant
to a warrant issued in this district where he is charged with 18 USC 1349; Conspiracy to Commit
Bank Fraud. On that date, he appeared before Magistrate Judge John E. McDermott for an initial
appearance and was ordered released upon posting $5,000,000 bail with conditions of release
including:

           Do not use for purposes of intoxication any controlled substance analogue as defined by
            federal law or street, synthetic, or designer psychoactive substance capable of impairing


          quinn emanuel urquhart & sullivan, llp
          NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG |
          PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS
        Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 2 of 10




        mental or physical functioning more than minimally, except as prescribed by a medical
        doctor.

       Submit to drug testing.

       Participate in residential drug treatment as directed by Supervising Agency.

      On April 15, 2020, this Court modified his bail to postpone the commencement of location
monitoring until after Mr. Akhavan was discharged from his residential treatment program.

         On June 22, 2020, Mr. Akhavan successfully completed a 90-day residential inpatient drug
treatment program at Alo House Recovery Center (AHRC). See Exhibit A (Proof of Completion
Letter). He voluntarily entered AHRC on March 26, 2020, where he attended psycho educational
groups, individual and group therapy, 12 step meetings, relapse prevention, EEG Neurofeedback, life
skills training, and aftercare planning on a weekly basis. He also tested negative in all weekly
urinalysis and BAC tests. Upon successful completion, he was discharged from that program and
returned to his home.

        Pursuant to his bail conditions, he enrolled in the location monitoring program and was
assigned to the supervision of United States Probation Officer Damion Davis of the Central District
of California.

        On July 22, 2020, Mr. Akhavan entered a second in-patient treatment program at Inland
Valley Recovery System (IVRS), upon recommendation of Officer Davis as a result of a single
positive drug test for cocaine on July 7, 2020, following Mr. Akhavan’s immediate self-admission to
Officer Davis that he had relapsed.1

        Pretrial Services has now reported alleged violations of the terms of Mr. Akhavan’s pretrial
release and recommended remand to custody based on positive tests while in the custody of IVRS.

    II. THE TEST RESULTS AT IVRS ARE UNRELIABLE

       According to Pretrial Services’ letter to the Court, Mr. Akhavan allegedly tested positive for
cocaine metabolite on August 3, 2020, followed by three negative drug tests and then a positive test
for Suboxone (a drug used to treat opioid dependency) on August 21, 2020, resulting in his discharge
from IVRS.




1
    Pretrial Services did not make any recommendation that Mr. Akhavan return to custody based on
the July 7 test, suggesting all parties agreed at the time that Mr. Akhavan needed continued
rehabilitation, rather than incarceration.


                                                 2
        Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 3 of 10




    A. August 3, 2020 Test

       Defense counsel received Mr. Akhavan’s drug test report from Pretrial Services on August
31, 2020. The report shows that Mr. Akhavan tested positive for benzoylecgonine-cocaine
metabolite.

         Defense counsel has obtained an opinion from a forensic toxicologist, Okorie Okorocha, that
indicates benzoylecgonine may be detected for up to 22 days in chronic cocaine users.234 See
Exhibit B (Declaration of Okorie Okorocha, M.S.). This suggests that the benzoylecgonine detected
in Mr. Akhavan’s urine on August 3, 2020 is from before he entered IVRS on July 22, 2020. As a
result, this test should not have been used as a basis to discharge Mr. Akhavan from the program and
subsequently argue he violated the terms of his release.

       Moreover, notwithstanding the fact that any cocaine metabolite present in Mr. Akhavan’s
urine may pre-date his entry into the facility, Mr. Okorocha also opines that these test results are
unreliable for several reasons, as detailed in his attached expert declaration (See Exhibit B),
including:

           (1) The drug test report fails to provide both the quantitative value (how much
               benzoylecgonine was in his urine) and the uncertainty level (margin of error). It is
               widely understood that all measurements require an “uncertainty” to be reported.5
               Depending on the quantity and the margin of error, Mr. Akhavan could have been
               under the reporting limits.

           (2) The drug test report does NOT indicate that the sample was “normalized for
               creatinine” in Mr. Akhavan’s urine. Creatinine normalization is generally accepted
               as being required for accurate results.6 Creatinine indicates whether the urine is more
               or less concentrated than it should be. There is no indication that the normalization
               for creatinine in Mr. Akhavan’s urine occurred. It is widely accepted among

2
    Chumley H.S., & Smith M.A., & Perez-Rodriguez E.R., & Speedlin S.L (Eds.), Cocaine, The
Color Atlas and Synopsis of Family Medicine, 3e. McGraw-Hill                        (2019),
https://accessmedicine.mhmedical.com/content.aspx?bookid=2547&sectionid=206783435.
3
   Roger D. Weiss, M.D., & Frank H. Gawin, M.D., Protracted Elimination of Cocaine Metabolites
in Long-Term, High-Dose Cocaine Abusers, The American Journal of Medicine Volume 85
(December 1988).
4
 Vandevenne, M., Vandenbussche, H., & Verstraete, A. Detection time of drugs of abuse in urine,
Acta Clinica Belgica, 55(6), 323-333 (2000).
5
   Taylor, B. N., & Kuyatt, C. E. Guidelines for evaluating and expressing the uncertainty of NIST
measurement results (1994).
6
    Paul S. Cary, M.S., Urine Drug Concentrations: The Scientific Rationale for Eliminating the Use
of Drug Test Levels in Drug Court Proceedings, National Drug Court Institute Vol. IV, No. 1
(January 2004).


                                                 3
          Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 4 of 10




               Forensic Toxicologists that drug concentrations in urine can be misinterpreted if
               there are not adjustments to urine water content.7 Without adjusting for creatinine,
               Mr. Akhavan could have been under the reporting limits, which would mean nothing
               is detected in his system.

            (3) The lab failed to provide chain of custody documentation, including intra-laboratory
                documents for Mr. Akhavan’s sample. Twenty four days passed between the time
                Mr. Akhavan’s urine was collected and the time it was received by the lab. There is
                no documentation as to how the sample was stored during the intervening period or
                how it was transported between the facility and the lab in order to ensure the integrity
                of the sample.

            (4) The lab failed to provide maintenance and repair records of the instrument used in
                the analysis of Mr. Akhavan’s urine.

            (5) The lab failed to provide data regarding quality control and calibration tests
                performed on Mr. Akahavan’s sample.

        According to Mr. Okorocha, behind every lab test, there are hundreds of pages of raw data to
analyze before a forensic toxicologist can attest to its’ reliability. For example, changes in
temperature can affect results. Potential carryover from other test tubes in the batch can also affect
results. Without further information regarding the testing methodology and how the sample was
collected and handled, Mr. Okorocha cannot rule out the possibility of a false positive, mixed sample
or contaminated sample.

    B. August 21, 2020 Test

        Defense counsel received a scanned copy displaying Mr. Akhavan’s handheld multi-drug
screen test results from Pretrial Services on August 31, 2020. The handheld device allegedly shows
that Mr. Akhavan tested positive for Suboxone.

         Forensic toxicologist Okorocha also is of the opinion that this multi-drug screen test is
unreliable, as outlined in his attached expert declaration. See Exhibit B. According to Mr.
Okorocha, the test taken by Mr. Akhavan on August 21, 2020 appears to be an “immunoassay” test,
an unreliable testing method due to problems with both specificity and selectivity. An immunoassay
test is an unsophisticated, rudimentary, preliminary test solely used for the purposes of determining
if a “confirmation” test is warranted. It is well-accepted among Forensic Toxicologists that “[n]o
scientist should go to court and testify a drug was definitely present in an individual or specimen
based solely on a screening test!”8 “To say that a drug is definitely present, the presence of the drug




7
    Id.
8
    Suzanna E. Dana and Vincent J.M. Di Maio, Handbook of Forensic Pathology, 262-263 (2006).


                                                   4
           Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 5 of 10




must be confirmed by a second (confirmatory) test that is highly specific. This confirmatory test is
absolutely necessary to confirm a positive screening test.”9

        Immunoassay tests cannot be relied upon as accurate and are known to have a high rate of
false positives.10 As a result, a presumptive positive drug screen without confirmation is highly
speculative. It cannot, and should not, be used as a basis to violate Mr. Akhavan.

     C. IVRS Breached Several Standards of Care in Handling Mr. Akhavan’s Alleged
        Addiction and Drug Testing

        Although the urine test was collected at IVRS on August 3, 2020, the test was not received
by the lab for confirmation until August 27, and it was not reported until August 29. This was more
than a week after Mr. Akhavan had already been discharged from the facility. As a result, Mr.
Akhavan was discharged from the program before any laboratory testing was done to confirm he
indeed had cocaine in his system while at the facility.

         To our knowledge, the August 21, 2020 handheld test showing a presumptive positive for
Suboxone has still not been submitted to a lab for confirmation despite the fact that Mr. Akhavan
pleaded with the program to allow him to take a follow-up urine test (not the handheld immunoassay
test), and to have the test sent to the lab for confirmation.

        Defense counsel has obtained an opinion from a certified drug counselor, Anthony Marks,
M.S., that indicates when a patient receives a presumptive positive test from a urine screen, proper
protocol dictates that the urine test should be sent out to a lab for confirmation either that day or the
following day, or in the case of a holiday, as soon as possible, with confirmatory results to be
received a few days later. See Exhibit C (Declaration of Anthony Marks, M.S.). It is inappropriate
for the rehab facility to have discharged Mr. Akhavan based on a presumptive positive test only,
submitted to a laboratory weeks after its collection, without confirmation.

         Additionally, the rehab facility should not have discharged Mr. Akhavan on the basis of his
first urine screen test, which was taken on August 3, 2020. According to Mr. Marks, it is widely
understood among drug counselors that the first test is typically positive, because it includes drugs
ingested by the patient prior to entry into the facility, which is the case here for Mr. Akhavan, as
explained above. As a result, this first drug screen should be used as a comparative test in treatment,
to show a decrease in levels in subsequent tests. It should not be held against the patient, and should
not be used as a reason for discharge. Here, after Mr. Akhavan’s first positive urine test on August
3, he had three subsequent negative tests on August 5, August 12 and August 17, 2020.11


9
     Id.
10
   Jill Tate, Greg Ward, Interferences in Immunoassay, Clin Biochem Rev Vol 25, 105-120 (May
2004).
11
   The August 17, 2020 negative test date was not included in Officer Moscato’s letter but was
confirmed by Officer Davis.


                                                   5
        Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 6 of 10




       Moreover, notwithstanding the fact that Mr. Akhavan’s presumptive positive test results for
Suboxone while residing at IVRS are unreliable and highly speculative, assuming the test results
were indeed accurate, then the facility may have acted negligently in their treatment and admittance
of Mr. Akhavan.

        If, in fact, the Suboxone was not in Mr. Akhavan’s system from use prior to his entry into
IVRS, then it would follow that he somehow received the prescription medication while residing at
the in-patient facility, or, Mr. Akhavan’s person and property was not thoroughly searched prior to
admittance, and Mr. Akhavan had the medication in his possession.

        According to certified addiction specialist Anthony Marks, M.S., Suboxone is typically
prescribed for patients coming off of opioid dependence. If Mr. Akhavan received the medication
while living in the facility, then the facility may not have had the proper measures in place to protect
against pill-sharing among its residents or smuggling within the facility.

        Proper protocols require facility staff to distribute medication to each patient individually and
to supervise as the patient ingests the medication. Simply put, facility staff needs to watch the
patient take the medication, then check to ensure the medication is not stored under their tongue or in
their cheek. Additionally, if a patient is prescribed Suboxone as part of their treatment, then weekly
drug screen tests, and follow-up confirmatory tests, would show the patient has positive results. If a
patient on Suboxone, or other prescribed medication, has negative test results, the facility must
investigate whether the patient is sharing, or selling, their medication.

     III.MR. AKHAVAN HAS SHOWN CONTINUED COMMITMENT TO HIS
         RECOVERY SINCE DISCHARGE FROM IN-PATIENT TREATMENT

        More important than the unreliability of the test samples, and even assuming their accuracy
and that Mr. Akhavan lapsed in his recovery efforts, the Court should credit Mr. Akhavan’s
significant and continuing efforts to overcome his addiction.

        Since March, Mr. Akhavan has worked diligently to comply with his pre-trial release
conditions, including the successful completion of a 90-day drug treatment program. The road to
recovery from substance addiction is not linear and “expands far beyond abstinence versus relapse,”
according to American Addiction Centers. Seventy to 80 percent of in-patient drug treatment
participants relapse on the road to sobriety.12

       According to certified addiction specialist Anthony Marks, M.S., there are five stages of
change on an individual’s road to recovery.13



12
    Rehab Success Rates and Statistics, American Addiction Centers                               (2020),
https://americanaddictioncenters.org/rehab-guide/success-rates-and-statistics.
13
    The Transtheoretical Model, Pro-Change Behavior Systems,                             Inc.    (2018),
https://www.prochange.com/transtheoretical-model-of-behavior-change.


                                                   6
         Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 7 of 10




     (1) Pre-contemplative stage: Clients are not considering a need for change and are therefore
         uninterested in seeking help.

     (2) Contemplative stage: Clients are aware of the personal consequences of their addiction and
         spend time thinking about their problem.

     (3) Preparation stage: Clients have made a commitment to make a change.

     (4) Action stage: Clients believe they have the ability to change and are actively involved in
         taking steps in recovery. This is the stage where the education, coping strategies, and
         interpersonal communication skills offered in treatment help to bolster the client’s personal
         recovery. The client dives deep into assignments, personal inventories, and relapse
         prevention work to ensure a successful transition out of treatment and into recovery.

     (5) Maintenance stage: The client learns to successfully avoid triggers and other temptations that
         would lead back to active addiction.

        According to Mr. Marks, a patient such as Mr. Akhavan successfully completing a 90-day in-
patient program at AHRC, and then showing decreasing levels of addiction while at the IVRS
program in August, demonstrates that the patient—here, Mr. Akhavan—is in stages four and five of
the recovery model. See Exhibit C. He has displayed the appropriate steps and progress for
recovery. Patients in the action stage are still relatively fragile, according to Mr. Marks, and it is
important to encourage the steps they are taking to continue to modify behavior. A custody
environment is not typically conducive to behavior modification.

       Mr. Akhavan has demonstrated a continued commitment to his sobriety since his return home
from the facility on Friday, August 21, 2020. He has replicated all of the services he would have
received at an inpatient facility in his home, and is in sessions for three to four hours a day.
Moreover, he hired a sober living coach, who resides with him 24 hours a day, seven days a week to
monitor his recovery. He has also taken the following proactive steps to address his substance issues
while at home:

        Submitted to daily supervised at-home urine drug tests submitted to QuestLabs for testing.14

        Attended twice-daily Alcoholic Anonymous meetings by Zoom.

        Attended therapy sessions with a certified counselor by Zoom.

        Despite being discharged from the IVRS in-patient program, Mr. Akhavan has independently
taken steps to continue with treatment while at home. He continues to benefit from a strong family
support group, including his longtime girlfriend, parents, siblings, and friends. He would like to
continue to make progress while on pretrial release, and fears that being remanded into custody
during a pandemic will inhibit his road to recovery. Accordingly, Mr. Akhavan is ready, willing and

14
     Mr. Akhavan has been regularly successfully testing at home with reported results.


                                                   7
         Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 8 of 10




able to be admitted into any residential facility and to submit to any type of monitoring ordered by
Pretrial Services.

     IV. THE SPREAD OF COVID-19 CONSTITUTES EXCEPTIONAL CIRCUMSTANCES
         WARRANTING CONTINUED RELEASE ON CONDITIONS

        Since March, the COVID-19 pandemic has resulted in a rapidly escalating number of cases
and deaths on a daily basis. As of September 1, 2020, more than 6 million people across every state
have tested positive for the virus. More than 184,536 people have died in the United States. Most of
the biggest known clusters have been in correctional facilities. In American jails and prisons, more
than 176,000 people have been infected and at least 1,080 inmates and correctional officers have
died.15

        According to public health experts, incarcerated individuals “are at special risk of infection,
given their living situations” and “may also be less able to participate in proactive measures to keep
themselves safe.”16 These problematic prison conditions include forced interactions with
correctional officers; inmates in close confines with multiple other inmates in shared cells or rooms,
and the resulting impossibility of social distancing; limited access to soap, hand sanitizer, cleaning
supplies and disinfectants; and delayed medical evaluation and treatment.17 Due to these conditions,
physicians and other public health experts have described prisons as “petri dishes” for contagious
respiratory illnesses, such as COVID-19.18

        For these reasons, in the past five months, many courts, including this one, have ordered the
temporary release of inmates held in pretrial or presentencing custody because of COVID-19. See,
e.g., United States v. Chandler, 2020 WL 1528120, at *1–3 (granting bail application, pursuant to 18
U.S.C. § 3142(i), of defendant charged with being a felon in possession of a firearm); United States
v. McKenzie, 2020 WL 1503669, at *2–3 (granting bond pending sentencing, pursuant to 18 U.S.C.
§ 3145(c), to defendant who had pleaded guilty to single count of assault with a deadly weapon and

15
    “Coronavirus in the U.S.: Latest Map and Case Count,” THE NEW YORK TIMES (September
1, 2020), at https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
16
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
17
     Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases
45(8):1047–1055 (Oct. 2007), at https://doi.org/10.1086/521910; Margo Schlanger and Sonja Starr,
“Four Things Every Prison System Must Do Today,” SLATE (Mar. 27, 2020), at
https://slate.com/newsand-politics/2020/03/four-steps-prevent-coronavirus-prison-system-
catastrophe.html.
18
     Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads Behind
Bars, N.Y. Times (May 20, 2020), https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-
jails.html.



                                                  8
        Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 9 of 10




had previously been released on bond); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3
(granting bond pending sentencing, pursuant to § 3145(c), to defendant who had pleaded guilty to a
narcotics offense); United States v. Stephens, 2020 WL 1295155, at *3 (granting defendant’s request
for reconsideration of bail conditions and releasing him to home confinement).

         Indeed, various lawsuits have been commenced challenging the conditions for inmates at the
facility to which Mr. Akhavan would likely be remanded. Fernandez-Rodriguez v. Lincoln-Vitale,
2020 WL 36118941, at *1 (Judge Ramos addressing claims regarding the failure on the part of
“management of the MCC to implement commonsense measures to stop the spread of the virus.”);
see also Chunn v. Edge, No. 20 civ. 1590, 2020 WL 3055669, at *1 (E.D.N.Y. June 9, 2020) (“MDC
officials’ response to the pandemic has been so deficient as to violate the Eighth Amendment.”).

        Courts in both this District and the Eastern District of New York have recognized the risks
posed by conditions at the MDC and granted applications for compassionate release on that basis.
See, e.g., United States v. Kissi, No. 13 cr. 51, 2020 WL 3723055, at *1 (E.D.N.Y. June 26, 2020)
(granting motion for compassionate release based in part on “the medical risks presented by the
conditions at the Metropolitan Detention Center”); see also United States v. Lopez, 16 cr. 317, 2020
WL 3100462, at *2 (S.D.N.Y. June 10, 2020) (recognizing that “the crowded nature of federal
detention centers such as the MDC presents an outsize risk that the COVID-19 contagion, once it
gains entry, will spread.”).

        Not only does Mr. Akhavan risk exposure to, and infection of, COVID-19 in custody, but his
incarceration will severely inhibit his ability to prepare a defense for trial. As Judge Nathan stated in
an opinion issued March 19, “the obstacles the current public health crisis poses to the preparation of
the Defendant’s defense constitute a compelling reason [for pre-trial release] under 18 U.S.C. §
3142(i).” United States v. Stephens, 2020 WL 1295155, at *3. Even five months later, the Bureau
of Prisons continues to suspend legal visits for 30 days, “at which time the suspension will be
reevaluated.”19

         Additionally, jury trials have been delayed due to COVID-19 and there are limited trial dates
for the remainder of the year. If Mr. Akhavan’s current December trial date is extended into 2021,
he could remain in custody for an unreasonably long time pending trial.

       Accordingly, the unsafe conditions in federal custody and the likely limits on his access to
counsel while remanded favor allowing Mr. Akhavan to remain out of custody under the supervision
of United States Probation Officer Damion Davis.




19
   BOP Implementing Modified Operations, Federal Bureau of Prisons (last accessed Sept. 1,
2020), https://www.bop.gov/coronavirus/covid19_status.jsp


                                                   9
       Case 1:20-cr-00188-JSR Document 92-1 Filed 09/02/20 Page 10 of 10




   V. CONCLUSION

       For the reasons above, we respectfully request that the Court deny the request by Pretrial
Services to remand Mr. Akhavan for perceived non-compliance with pre-trial release conditions.



Respectfully Submitted,




Christopher Tayback


CC:
John Moscato, Intensive Supervision Specialist U.S. Pretrial Services Officer
Gianfranco Furelli, U.S. Pretrial Services Officer
AUSA Christopher J. DiMase
AUSA Nicholas S. Folly
AUSA Tara LaMorte




                                               10
